DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 20, “along the belt” should be changed to -- along the belt; --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites an enclosure configured to “receive the other elements of the fodder machine”. The limitation is unclear. All elements need to be identified in order to confirm the bounds of the claim. Please note in the previous Office action, claim 12 was stated as the claim for this rejection, which was an inadvertent typographical error.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336) and Qiao et al. (CN 108848789).
Regarding claim 1, Grohs et al. discloses a fodder machine (10), the fodder machine comprising: one or more beds (18), wherein: the one or more beds (18) are 
Grohs et al. does not explicitly disclose each of the one or more beds is offset to every other bed in both horizontal directions, each of the one or more beds is tilted approximately two degrees from horizontal; one or more second rollers, wherein each of the one or more second rollers is located on a second end of each of the one or more beds, wherein the second end is opposite the first end, a track on each of the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. to include one or more second rollers on an opposite side from the first set of rollers for leveling purposes. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960).
Cole et al. teaches each of the one or more beds is tilted approximately two degrees from horizontal (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the tilt of the one or more beds of Grohs et al. with the approximately two degrees (five degrees) as taught by Cole et al. in order to provide ease of displacement of material (Cole et al.: paragraph [0057]).
Kang et al. teaches one or more beds is offset to every other bed in both horizontal directions (lines 134-140 of machine translation where staggered equates to offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed beds of Grohs et al. modified by Cole et al. with an offset configuration as taught by Kang et al. for nutrient flow (Kang et al.: lines 134-140 of machine translation).  
Qiao et al. teaches a track on each of the one or more belts (911), wherein the track includes a protrusion (921) that runs along the belt; and a notch (920) on each of 
Regarding claim 2, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) wherein the seeder includes a hopper ((66), p. 19, lines 1-6). 
Regarding claim 4, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al., as discussed so far, is silent about wherein each of the one or more beds is constructed of stainless steel. 
In addition to the above, Cole et al. teaches one or more beds constructed of stainless steel (paragraph [0057], tray is an equivalent to beds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the beds of Grohs et al. modified by Cole et al., Kang et al., and Qiao et al. with stainless steel as taught by Cole et al. in order to allow for temperature controls (Cole et al.: paragraph [0049]). 
Regarding claim 6, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) wherein the seeder is configured to distribute seed at about 30 inches per minute (p. 19, line 1 – p.20, line 1, seeder distributes through an automated controls, therefore the machine is capable of distributing at about 30 inches per minute).
Regarding claim 7, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) wherein the slide includes one or more interlocking panels (p. 22, lines 9-12 – offloading plate (102) a panel that is capable of interlocking).   
Regarding claim 9, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) wherein the watering system includes a filtration system configured to recycle water collected in the one or more troughs (p. 26, lines 6-16). 
Regarding claim 10, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) wherein the grow light system includes low heat lights (p. 18, lines 27-29). 
Regarding claim 11, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. teaches (references to Grohs et al.) further comprising a conveyor system, wherein the conveyor system transports the grown fodder after it falls down the slide (p. 27, lines 5-20).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Qiao et al. (CN 108848789) and further in view of Schroeder (US 9254963).
Regarding claim 3, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. does not explicitly teach wherein each of the one or more belts include cleats spaced approximately two feet apart.
Schroeder teaches one or more belts include cleats spaced approximately two feet apart (col. 3, lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al., Kang et al., and Qiao et al. to include cleats along the one or more belts as taught by Schroeder in order to enable the belts to be used for moving product in flat and curved belt configurations (Schroeder: col. 1, lines 11-14).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Qiao et al. (CN 108848789) and further in view of Ito et al. (WO 2016/170993).
Regarding claim 5, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. does not explicitly teach wherein the seeder is configured to move vertically between each of the one or more beds 
Ito et al. teaches wherein the seeder is configured to move vertically between each of the one or more beds (lines 861-872 of machine translation, transplant arm (50)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seeder of Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. with vertical movement between beds as taught by Ito et al. in order to provide increased efficiency in the process of growing the fodder due to automation of the distribution. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Qiao et al. (CN 108848789) and further in view of Baker (US 2019/0257106).
Regarding claim 8, Grohs et al. as modified by Cole et al., Kang et al., and Qiao et al. does not explicitly teach wherein the slide includes one or more windows. 
Baker teaches a slide includes one or more windows (paragraphs [0034], [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slide of Grohs et al. modified by Cole et al., Kang et al., and Qiao et al. with a window as taught by Baker in order to provide access-viewing or retrieval of internal components.  
Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Schroeder (US 9254963), Ito et al. (WO 2016/170993), and Baker (US 2019/0257106).
Regarding claim 12, Grohs et al. discloses a fodder machine (10), the fodder machine comprising: one or more beds (18), wherein: the one or more beds (18) are vertical relative to one another (p. 7, lines 31-32); each of the one or more beds is tilted from horizontal (p. 25, lines 24-26); one or more belts (28), wherein the one or more belts are configured to be a surface for the growth of fodder (p. 10, lines 1-22); one or more first rollers (30), wherein each of the one or more first rollers is located on a first end of one of the one or more beds (p. 10, lines 24-25); wherein each of the one or more belts (28) is on one of the one or more beds (18) passes over the first roller located on the first end of the bed and the second roller located on the second end of the bed and connects to itself (p. 10, lines 1-22); one or more motors (p. 11, lines 18-
Grohs et al. does not explicitly disclose each of the one or more beds is offset to every other bed in both horizontal directions; each of the one or more beds is tilted approximately two degrees from horizontal; one or more second rollers, wherein each of the one or more second rollers is located on a second end of each of the one or more beds, wherein the second end is opposite the first end; the one or more belts each include cleats along the belt; the seeder configured to move vertically between each of the one or more beds; and wherein the slide includes one or more windows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. to include one or more second rollers on an opposite side from the first set of rollers for leveling purposes. Further, it has been held that mere duplication of parts has no In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 
Cole et al. teaches each of the one or more beds is tilted approximately two degrees from horizontal (paragraph [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the tilt of the one or more beds of Grohs et al. with the approximately two degrees (five degrees) as taught by Cole et al. in order to provide ease of displacement of material (Cole et al.: paragraph [0057]).
Kang et al. teaches one or more beds is offset to every other bed in both horizontal directions (lines 134-140 of machine translation where staggered equates to offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed beds of Grohs et al. modified by Cole et al. with an offset configuration as taught by Kang et al. for nutrient flow (Kang et al.: lines 134-140 of machine translation).  
Schroeder teaches one or more belts each include cleats along the belt (col. 3, lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al. and Kang et al. to include cleats along the one or more belts as taught by Schroeder in order to enable the belts to be used for moving product in flat and curved belt configurations (Schroeder: col. 1, lines 11-14). 
Ito et al. teaches wherein the seeder is configured to move vertically between each of the one or more beds (lines 861-872 of machine translation, transplant arm (50)). It would have been obvious to one of ordinary skill in the art before the effective 
Baker teaches wherein the slide includes one or more windows (paragraphs [0034], [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slide of Grohs et al. modified by Cole et al., Kang et al., Schroeder, and Ito et al. with a window as taught by Baker in order to provide access-viewing or retrieval of internal components.
Regarding claim 13, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al. and Baker teaches (references to Schroeder) wherein the cleats are placed approximately two feet apart (col. 3, lines 26-31).
Regarding claim 18, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al. and Baker, as discussed so far, is silent about further comprising: one or more windows, wherein the one or more windows are configured to provide access to the one or more beds. 
In addition to the above, Ito et al. teaches further comprising: one or more windows, wherein the one or more windows are configured to provide access to the one or more beds (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al., Kang et al., Schroeder, Ito et al. and Baker with windows as taught by Ito et al. in order to have access to internal components.  
Regarding claim 19, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al. and Baker teaches (references to Grohs et al.) further comprising: a washing system, wherein the washing system is configured to clean the one or more belts after removal of the fodder (Fig. 19; p. 16, lines 23-26). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Schroeder (US 9254963), Ito et al. (WO 2016/170993), and Baker (US 2019/0257106), and further in view of Kaeb et al. (US 9630779).
Regarding claim 14, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al., and Baker does not explicitly teach further comprising: one or more slots in the cleats. 
Kaeb et al. teaches one or more slots in the cleats (Fig. 2; cleats (112) with slots between). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleats of Grohs et al. modified by Cole et al., Kang et al., Schroeder, Ito et al., and Baker with one or more slots as taught by Kaeb et al. in order to allow larger portions to move along the belt if necessary. 
Regarding claim 15, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al., Baker, and Kaeb et al. teaches (reference to Kaeb et al.) slots a distance apart from one another (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the slots dependent on how much is desired to pass through. Further, it has been held that where the only difference between the prior art and the claims was a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Schroeder (US 9254963), Ito et al. (WO 2016/170993), and Baker (US 2019/0257106), Kaeb et al. (US 9630779), and further in view of Stenson et al. (US 2015/0329291).
Regarding claim 16, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al., Baker, and Kaeb et al. does not explicitly teach further comprising: a paddle, wherein the paddle passes through each of the one or more slots, clearing seed and fodder. 
Stenson et al. teaches a paddle (49), wherein the paddle (49) passes through the slot, clearing seed and fodder (Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fodder machine of Grohs et al. modified by Cole et al., Kang et al., Schroeder, Ito et al., Baker, and Kaeb et al. with a paddle as taught by Stenson et al. in order to clean the belt.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grohs et al. (WO 2020/172137) in view of Cole et al. (US 2003/0101645), Kang et al. (KR 101321336), Schroeder (US 9254963), Ito et al. (WO 2016/170993), and Baker (US 2019/0257106), Kaeb et al. (US 9630779), and further in view of Qiao et al. (CN 108848789).
Regarding claim 17, Grohs et al. as modified by Cole et al., Kang et al., Schroeder, Ito et al., Baker, and Kaeb et al. does not explicitly teach further comprising: a track on each of the one or more belts, wherein the track includes a protrusion that runs along the belt; and a notch on each of the rollers, wherein the notch is configured to receive the track on the belt. 
Qiao et al. teaches a track on each of the one or more belts (911), wherein the track includes a protrusion (921) that runs along the belt; and a notch (920) on each of the one or more first rollers and each of the one or more second rollers, wherein the notch is configured to receive the track on the belt (mark (921) and hole (920) along belt). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt of Grohs et al. modified by Cole et al., Kang et al., Schroeder, Ito et al., Baker, and Kaeb et al. with track and notch as taught by Qiao et al. in order to secure the belt in place.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show the features to those of applicant’s fodder machine, the prior art fails to teach or make obvious the invention of claim 20. 
Regarding claim 20, Gohs et al. discloses a fodder machine that is missing each of the one or more beds offset to every other bed, the beds tilted approximately two degrees, cleats on the one or more belts, a paddle, a track and notch, the seeder configured to move vertically, one or more doors, one or more glass panels, and one or more vents. Cole et al., Kang et al., Mohr, and Kakinuma provide the beds tilted approximately two degrees, the one or more beds offset, the one or more doors and the one or more glass panels in an obvious combination. The examiner has determined, however, that combining all of Grohs et al., Cole et al., Kang et al., Mohr, and Kakinuma together with the additional limitations provided by Qiao et al., Ito et al., Kaeb et al., and Stenson et al., results in the use of impermissible hindsight. 
Response to Arguments
Examiner notes under the heading “Remarks” in Applicant’s filing on 12/23/2021, Applicant has not pointed out specific disagreements with the examiner’s contentions. Applicant states limitations have been added to the independent claims, which require new grounds of rejection.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643